MEMORANDUM OPINION
POPOVICH, Chief Judge.
FACTS
Appellant Beseres appeals from a May 17, 1984 Hennepin County Conciliation Court order denying his motion to vacate a default judgment.
Beseres, an attorney, obtained a default judgment against McConnell for attorney’s fees. McConnell then brought a conciliation court action against Beseres for breach of contract for failure to represent her through the completion of her dissolution action. Beseres could not appear at a rescheduled hearing, and his request for a continuance was denied.
On April 11, 1984, Beseres received notice of a default judgment against him. He then attempted to remove the matter to district court. He was informed by a clerk, however, that the proper action was to make a motion to vacate the default judgment in conciliation court. See Minn.Conciliation Ct.R. 1.20.
Beseres’ motion to vacate the default judgment was denied by the conciliation court, and he appealed to this court.
ISSUE
May a conciliation court order be directly appealed to the court of appeals?
ANALYSIS
An appeal may not be taken directly from a conciliation court to the court of appeals. After Beseres’ motion to vacate the default judgment was denied, the correct action was to seek limited removal to municipal court. Minn.Stat. § 488A.17, subd. 3 (1982); Minn.Conciliation Ct.R. 1.21(3). Removal and a ruling by the municipal court is a jurisdictional prerequisite for an appeal to the court of appeals from *114an action initiated in conciliation court. Minn.Stat. § 488A.17, subd. 12 (Supp.1983).
DECISION
A conciliation court order is not directly appealable to this court.
Dismissed.